Citation Nr: 1001502	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 651	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether a Department of Veterans Affairs disability 
compensation overpayment in the amount of $2,826.83 was 
properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 determination by the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul, Minnesota.  The case was subsequent transferred to 
the jurisdiction of the North Little Rock, Arkansas, VA 
Regional Office (RO).  A review of the record reveals that in 
correspondence dated in January 2007 the Veteran stated that 
if he were not incarcerated he would request a personal 
hearing in his appeal.  He also noted that he was scheduled 
to be released from incarceration in May 2007.  The Board 
notes that the Veteran was subsequently notified that his 
appeal had been certified to the Board and that any request 
for a hearing should be sent to the offices in Washington, 
DC.  There is no indication of any further request for a 
hearing and the Board finds no further action as to this 
matter is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record demonstrates that a warrant was 
issued for the Veteran's arrest in November 2004 and that he 
was a fugitive felon until December 2005.


CONCLUSION OF LAW

A disability compensation overpayment in the amount of 
$2,826.83 was properly created based upon the Veteran's 
status as a fugitive felon.  38 U.S.C.A. § 5313B(a) (West 
2002); 38 C.F.R. § 3.665 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board 
notes that it has been determined by the United States Court 
of Appeals for Veterans Claims (Court) that the VCAA is not 
applicable to claims involving statutory interpretation.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing 
regulations, will not be addressed in this portion of the 
Board's decision.  With respect to the notice provisions, the 
Board observes, nonetheless, that an RO letter to the Veteran 
dated October 2005 essentially satisfies the VCAA notice 
requirements.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.  

VA statutory law, in pertinent part, provides:

Prohibition on providing certain benefits with respect 
to persons who are fugitive felons
(a) A veteran who is otherwise eligible for a benefit 
specified in subsection (c) may not be paid or otherwise 
provided such benefit for any period during which such 
veteran is a fugitive felon. A dependent of a veteran 
who is otherwise eligible for a benefit specified in 
subsection (c) may not be paid or otherwise provided 
such benefit for any period during which such veteran or 
such dependent is a fugitive felon. 
(b) For purposes of this section: 
(1) The term "fugitive felon" means a person who is a 
fugitive by reason of--  
(A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or  
(B) violating a condition of probation or parole imposed 
for commission of a felony under Federal or State law.  
(2) The term "felony" includes a high misdemeanor 
under the laws of a State which characterizes as high 
misdemeanors offenses that would be felony offenses 
under Federal law. 

38 U.S.C.A. § 5313B(a) (West 2002) (which was added as a 
result of Pub.L. 107-103, Title V, § 505(a)(1), Dec. 27, 
2001, 115 Stat. 995.).  

VA regulations provide that compensation is not payable on 
behalf of a veteran for any period during which he or she is 
a fugitive felon.  Compensation or Dependents' Indemnity 
Compensation (DIC) is not payable on behalf of a dependent of 
a veteran for any period during which the veteran or the 
dependent is a fugitive felon.  The term fugitive felon means 
a person who is a fugitive by reason of: (i) Fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees; or (ii) Violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law. The term "felony" includes a high misdemeanor under 
the laws of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal law. The 
term "dependent" means a spouse, surviving spouse, child, 
or dependent parent of a veteran.  38 C.F.R. § 3.665(n) 
(2009).

VA's General Counsel has noted that the legislative record 
revealed that section 505(a) of Public Law No. 107-103 was 
patterned after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture.  It was noted that records 
showed Public Law No. 104-193 "was designed to cut off the 
means of support that allows fugitive felons to continue to 
flee" and it was the intent of Congress to deny fugitives 
the means to maintain themselves in that status.  VAOPGCPREC 
7-2002 (Dec. 3, 2002).

The United States Court of Appeals in Oteze Fowlkes v. 
Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005), noted that the 
applicable statute did not permit SSA to conclude simply from 
the fact that there is an outstanding warrant for a person's 
arrest that he is "fleeing to avoid prosecution" and that 
there must have been some evidence that the person knows his 
apprehension is sought.  It was further noted that in Jhirad 
v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had 
been construed to imply an intent requirement and that in 
United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 
1995), the term "fleeing from justice" was a term that 
"has generally been interpreted to mean a flight with intent 
to avoid or frustrate prosecution."

In this case, VA records show the Veteran was notified in 
July 2004 that his compensation payments at the 20 percent 
rating for degenerative disc disease of the low back would 
remain unchanged.  The record indicates he has no dependents.  
Subsequent records show VA received information in March 2005 
that a warrant had been issued for the Veteran's arrest in 
November 2004.  The Veteran was notified at his address of 
record that he had been identified as a fugitive felon and 
that VA law prohibited payments to fugitive felons.  He was 
further notified in October 2005 of the warrant information 
received and that no action would be taken to adjust his 
payments for 60 days to allow him an opportunity to clarify 
any error.  Records show action was taken to terminate his 
compensation payments in December 2005.  He was notified that 
the action had resulted in an overpayment in the amount of 
$2,826.83 by correspondence dated in January 2006.  There is 
no indication that these notices were undeliverable.  In 
correspondence dated in April 2006 he was notified that 
information had been received by VA showing his warrant was 
cleared as of December 6, 2005, and that since that date he 
had been incarcerated as a result of a felony conviction.  An 
April 2006 VA report of contact noted, in essence, that the 
warrant issuing authority verified the date of issuance and 
date of clearing for the warrant at issue.

In statements in support of his appeal the Veteran asserted 
that the information VA received about the warrant for his 
arrest was erroneous.  He claimed that the November 2004 
warrant actually referred to another person of a different 
race and that he had surrendered within one month of 
receiving notice of the proper warrant.  In his January 2007 
substantive appeal he reported that on or about the time of 
the November 2004 warrant he had been in a county jail and 
that he could not have been a fugitive felon.  He asserted 
that his whereabouts at that time were known.  He stated he 
had made every court appearance except for one in November 
2005 and that he should only have been considered a fugitive 
felon for the one month prior to his arrest in December 2005.  
He reported that he had not received VA notification about 
this matter because he had moved from his sister's home and 
had been residing in his own home in Hot Springs, Arkansas.  

Based upon the evidence of record, the Board finds that a 
warrant was issued for the Veteran's arrest in November 2004 
and that he was a fugitive felon until December 2005.  
Although the Veteran contends the November 2004 warrant was 
erroneous, he has provided no probative or supporting 
evidence in support of this claim.  The available records and 
VA efforts to verify the warrant are consistent.  The Board 
further finds that VA notification was sent to the Veteran at 
his address of record and that he was adequately notified of 
the existence of the warrant and VA's proposed action in 
October 2005.  There is no indication that any VA 
correspondence was returned as undeliverable.  The Veteran is 
shown to have been adequately notified of the outstanding 
warrant and that in the absence of evidence to address the 
matter it must be assumed that he fled to avoid prosecution.  
There is no indication that the amount of overpayment was 
otherwise incorrectly calculated.  Therefore, the Board finds 
the VA disability compensation overpayment in the amount of 
$2,826.83 was properly created.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.




ORDER

The VA disability compensation overpayment in the amount of 
$2,826.83 was properly created; the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


